Citation Nr: 9910840	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  97-14 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than January 20, 
1996, for an award of service connection for chronic low back 
strain, secondary to the service-connected residuals of a 
gunshot wound to the left leg, with fracture of the left 
tibia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), which granted service connection for 
chronic low back strain, secondary to the service-connected 
residuals of a gunshot wound to the left leg, with fracture 
of the left tibia, and assigned a 40 percent rating effective 
from January 20, 1996.


FINDINGS OF FACT

1.  The veteran filed a claim for service connection for a 
back condition, secondary to the service-connected residuals 
of a gunshot wound to the left leg, in November 1992, but 
this claim was denied in a rating decision dated in May 1993, 
which is final, since it was never appealed.

2.  The veteran re-opened his claim for service connection 
for a back condition by submitting a new claim on January 20, 
1996.

3.  Competent medical evidence produced in November 1996 
reveals that entitlement to secondary service connection for 
a back condition, secondary to the service-connected 
residuals of a gunshot wound to the left leg, arose sometime 
between 1981 and 1986.


CONCLUSION OF LAW

The claim of entitlement to an effective date earlier than 
January 20, 1996, for an award of service connection for 
chronic low back strain, secondary to the service-connected 
residuals of a gunshot wound to the left leg, with fracture 
of the left tibia, lacks legal merit or entitlement under the 
law.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§ 3.400 (1998); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


REASONS AND BASES FOR THE FINDINGS AND CONCLUSION

The applicable VA laws and regulations:

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether the appealed claim is 
well grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999, 
hereinafter referred to as "the Court") has said that VA's 
statutory "duty to assist" a claimant under 38 U.S.C.A. 
§ 5107(a) (West 1991) does not arise until there is a well-
grounded claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Board does not have jurisdiction to adjudicate claims 
that are not well grounded.  Boeck v. Brown, 6 Vet. App. 14, 
17 (1993).  An appellant has, by statute, the duty to submit 
evidence that a claim is well-grounded, which means that the 
evidence must "justify a belief by a fair and impartial 
individual" that the claim is plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Where evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
plausible is not submitted, the claim is not well-grounded, 
and the initial burden placed on the appellant is not met.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

The use of the term "well-grounded," however, is confined 
to an evidentiary context
in the field of veterans' benefits.  Accordingly, the Court 
has held that, where the law and not the evidence is 
dispositive of a case, a claim for VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  In such cases, the application of the "not well-
grounded" phrase would be legally imprecise, if not 
incorrect.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As a general rule, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim re-opened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (1998).

If the award of VA benefits has been granted based on new and 
material evidence (other than service department records) 
that was received within the appeal period or prior to an 
appellate decision, the effective date will be assigned as 
though the former decision had not been rendered.  38 C.F.R. 
§ 3.400(q)(1)(i) (1998).  However, if the new and material 
evidence was received after the final disallowance (i.e., in 
the case of re-opened claims) the effective date will be the 
date of receipt of the new claim or the date when the 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii), (r) (1998).

In addition to the above, the applicable VA statutory and 
regulatory provisions require that a specific claim in the 
form prescribed by the Secretary be filed in order for 
benefits to be paid or furnished to any individual.  See, in 
this regard, 38 U.S.C.A. § 5101(a) (West 1991), and 38 C.F.R. 
§ 3.151(a) (1998); see, also, Wells v. Principi, 3 Vet. 
App. 307, 308 (1992).  An informal claim can also be accepted 
by VA in the form of any communication or action, indicating 
an intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
other person acting as next friend of a claimant who is not 
sui juris.  Such informal claim must, however, identify the 
benefit sought.  See, 38 C.F.R. § 3.155(a) (1998).

Additionally, a report of VA medical examination or 
hospitalization could also be accepted as an informal claim, 
as long as a formal claim for pension or compensation has 
been allowed or a formal claim for compensation disallowed 
for the reason that the service-connected disability is not 
compensable in degree and as long as such report relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment, or hospital 
admission.  See, 38 C.F.R. § 3.157(a) and (b) (1998).

Factual background:

The record shows that the veteran filed a claim for service 
connection for a back condition, secondary to the service-
connected residuals of gunshot wound to the left leg, in 
November 1992.  The Milwaukee, Wisconsin, RO deferred the 
resolution of this claim in a rating decision dated in 
February 1993, pending the receipt of additional medical 
evidence from the veteran.  The evidence was not received 
within the allowed timeframe and the same RO then denied the 
claim for secondary service connection in a rating decision 
dated in May 1993, which the veteran never appealed, 
notwithstanding his having been advised of his appellate 
rights by letter of May 1993.

Since the veteran did not initiate, nor perfected, an appeal 
of the rating decision of May 1993, that rating decision 
became final and could not be re-opened unless new and 
material evidence were submitted.  See, 38 U.S.C.A. §§ 5108, 
7105(c) (West 1991), and 38 C.F.R. §§ 3.104(a), 3.156 (1998).

The veteran re-opened his claim for secondary service 
connection when he submitted a VA Form 21-4138 and three 
authorization and consent to release information forms (VA 
Forms 21-4142) in January 1996, stating that the medical 
records that he was requesting the RO to secure were to be 
used in support of claims for his left leg and back.  The 
forms were all marked as received at the RO on January 29, 
1996, although the Board notes that the RO has continuously 
indicated that the actual date of receipt of those forms was 
on January the 20th.  Clarification of the actual date of 
receipt of these documents (i.e., whether the documents were 
received on the 20th or on the 29th) is unnecessary, since 
that earlier date does no harm to the veteran in any way, but 
only benefits him, and, consequently, the Board will 
hereinafter consider January 20, 1996, rather than January 
the 29th,  as the actual date of receipt of the claim to 
reopen.

The record shows that the RO correctly construed the above 
documents received in January 1996 as a claim to re-open the 
previously denied claim for secondary service connection for 
a back condition and appropriate action to develop the claim 
again was then taken.

The copies obtained from the private medical institutions 
referred by the veteran in the VA Forms 21-4142 above reflect 
medical treatment between 1974 and 1989 and their only 
references to the veteran's lower back reveal an October 1974 
complaint of low back pain radiating down the right leg, a 
September 1976 radiographic assessment of a negative 
lumbosacral spine and CT scan and X-Ray findings of 
degenerative changes at several levels of the lumbosacral 
spine in September 1989.

Additionally, copies produced at the West Palm Beach, VA 
Medical Center between October 1995 and February 1996 reveal 
inpatient and outpatient medical treatment mainly for 
osteomyelitis of the right ankle and peripheral vascular 
disease of the right lower leg, as well as October 30, 1995, 
objective findings to the effect that the veteran had no 
limitations in his ability to change and control body 
position and that he had a history of podiatric or gait 
difficulties.

Based on the evidence then of record, to include the evidence 
referred to above, the RO denied again the claim for service 
connection for a back condition in an August 1996 rating 
decision.  Pursuant to a statement submitted by the veteran 
in September 1996, in which he essentially expressed his 
dissatisfaction with the denial of the claim for secondary 
service connection, the RO then scheduled the veteran for an 
orthopedic examination, which was conducted in November 1996.

X-Rays of the veteran's lumbosacral spine obtained in 
November 1996 revealed that there were advanced degenerative 
changes with disc space narrowing at all levels and the 
examiner expressed his opinion to the effect that, over the 
years, the veteran's left leg wound, which had resulted in 
shortening as compared to the right, had caused him "to walk 
with an antalgic gait favoring the right leg."  He also 
stated that the pelvic tilt caused by the uneven left leg 
length had "caused low back pain 10 to 15 years ago."  The 
diagnoses included compound fracture of the left tibia in 
1944, resulting in leg length discrepancy after healing, 
chronic low back pain due to ambulation asymmetrical handicap 
and advanced osteoarthritis of the lumbar spine.

The RO granted service connection for chronic low back strain 
secondary to the service-connected residuals of a gunshot 
wound to the left leg, with fracture of the left tibia, in 
the rating decision hereby on appeal, dated in January 1997 
and an effective date of January 20, 1996, which the RO 
indicated was the date when a statement was received from the 
veteran "which again raised this issue," was assigned 
therefor.  The veteran then initiated, and perfected, his 
appeal of this rating decision and his representative has 
argued, on his behalf, that the veteran is entitled to an 
earlier effective date, because "VA had constructive 
knowledge of his condition prior to January 20, 1996  ... 
[since t]he VA Exam of October 30, 1995, noted that his left 
leg was shorter and caused him to walk with an antalgic gait 
favoring the right leg," which, "of course resulted in his 
back problem." (See, the representative's written brief 
presentation of March 1999.)

Analysis:

At the outset, the Board notes that, pursuant to the 
provisions of § 3.400(q), since there was a final 
disallowance in the present case (i.e., the rating decision 
of May 1993, which was never appealed), the effective date of 
the January 1997 grant of secondary service connection cannot 
be made retroactive to the original claim of November 1992 
but should instead be the later of the date of receipt of the 
new claim or the date when entitlement arose.  Both dates, 
then, need to be determined at this time.

As for the date when entitlement to secondary service 
connection arose in the present case, the record shows that 
the entitlement arose sometime between 1981 and 1986 (10 to 
15 years prior to the VA examination of November 1996), 
because that is when the VA physician who examined the 
veteran in November 1996 said that the veteran had started 
having back problems secondary to the service-connected left 
leg condition.

As for the date of receipt of the new claim, the Board finds 
that, as thoroughly explained above, the claim was received 
in the present case on January 20, 1996.  The Board notes, 
however, that, in his above-referenced statement of March 
1998, the veteran's representative appears to be suggesting 
that in fact an informal claim was filed several months 
earlier, on October 30, 1995, which should then be considered 
the date of the claim and should accordingly be assigned as 
the appropriate effective date in the present case.  The 
Board disagrees.

As discussed earlier, the VA medical records that were 
produced on and around October 30, 1995, including a record 
that reflects the results of a medical examination that was 
conducted on that same date, do not reveal any complaints of 
back problems nor any medical treatment for any back 
disability or chronic condition.  In fact, it appears that 
the veteran's representative has confused the dates in 
question, as the specialist's opinion to the effect that the 
veteran's shorter leg caused an antalgic gait that in turn 
had caused low back pain is, as noted above, only contained 
in the report of the VA orthopedic examination of November 
1996 and not in any medical record dated on October 1995, nor 
anytime before November 1996, for that matter.

Of course, if the record did show that a physician had 
actually said on October 30, 1995, what the VA physician said 
in his report of November 1996, then that medical record of 
October 30, 1995, could be construed as an informal claim, as 
per the provisions of § 3.157(a) and (b) (1998), because the 
actual claim specifying the benefit sought was in the present 
case received within one year from the date of such 
examination or medical treatment, i.e., on January 20, 1996.  
However, that is not the case here and therefore the date of 
receipt of the claim remains as January 20, 1996.

Insofar as the date of receipt of the claim for secondary 
service connection was chronologically later than the date 
when the entitlement to such benefit arose, and the date of 
receipt was the date that the RO assigned as the effective 
date in the present case, the Board concludes that the 
veteran has submitted a claim that lacks legal merit or 
entitlement under the law, as the benefit sought on appeal, 
i.e., an effective date earlier than January 20, 1996, cannot 
be granted, as a matter of law.  As such, said claim has 
failed and must be denied.

Finally, the Board notes that the veteran has not reported 
that any competent evidence exists that, if obtained, would 
establish a claim for an earlier effective date that is 
plausible or has legal merit.  Under these circumstances, VA 
has no further duty to assist him, as per the provisions of 
38 U.S.C.A. § 5103(a) (West 1991), in the development of said 
claim.  See, Epps v. Brown, 9 Vet. App. 341 (1996); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  

(The Board also wishes to point out its awareness of the fact 
that a VA physician said, in the report of a January 1993 VA 
orthopedic ("spine") examination, that "[i]t would seem 
reasonably apparent that this veteran has had prolonged 
problems with his lower back most likely to the many years of 
disability of the left lower extremity and subsequent muscle 
imbalance."  Whether this statement could have led the RO to 
grant, instead of denying, service connection in its rating 
decision of May 1993 (in which case an effective date earlier 
than January 20, 1996, might have been plausible), is a 
question that cannot be answered at this time by the Board, 
as the issue of clear and unmistakable error in the May 1993 
denial of secondary service connection has not been raised 
nor is it on appeal before the Board.)


ORDER

The appeal of the claim of entitlement to an effective date 
earlier than January 20, 1996, for an award of service 
connection for chronic low back strain, secondary to the 
service-connected residuals of a gunshot wound to the left 
leg, with fracture of the left tibia, is denied.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

 

